Citation Nr: 1135812	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-41 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for hepatitis C.  The Veteran testified before the Board in July 2011.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's hepatitis C is related to his period of active service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including cirrhosis of the liver, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service medical records show that on April 1963, the Veteran was admitted from Jackson Memorial Hospital where he had received emergency first aid.  He was found to have a fracture of the left orbit with partial muscle paralysis.  A subsequent medical summary report dated in May 1964 indicated that the Veteran had been treated for his left orbital fracture in April 1963 by insertion of a steel plate in the floor of the left orbit.  On separation examination in August 1964, the Veteran made no complaints about his liver, and other than a 5 inch surgical scar in the right lower quadrant that was well-healed with no sequelae, the Veteran's abdomen and viscera were found to have no abnormalities.  He was not diagnosed with hepatitis C.  

Post-service private medical records dated from February 1995 to April 2008 show that the Veteran received intermittent treatment for hepatitis C.  

In a January 2002 private medical record, the Veteran reported that he was unsure of when exactly he contracted the hepatitis C virus.  He was noted to have a history of intravenous drug abuse and multiple blood transfusions over the past 30 years.  After examination of the Veteran, the physician diagnosed him with hepatitis C and opined that the probable mode of infection would be intravenous drug use.

On VA examination in September 2008, the Veteran reported that he had received a blood transfusion during his first reconstructive surgery for his left orbital fracture in 1963.  The examiner noted that the May 1964 medical summary did not indicate that the Veteran had received any blood transfusions.  The Veteran denied intravenous drug use, snorting cocaine, unprotected sex with prostitutes, or tattoos.  He was currently asymptomatic with no gastrointestinal complaints.  He only admitted to chronic fatigue.  The examiner diagnosed the Veteran with hepatitis C and stated that he was unable to attribute the Veteran's hepatitis C to events that occurred during service without resorting to speculation.  The examiner stated that although the Veteran reported receiving a transfusion during his first surgery after being assaulted in service, there were no operative reports to review from Jackson Memorial Hospital.  Additionally, the examiner explained that 30 percent of patients with hepatitis C had no risk factors.  

In an April 2011 letter, a private gastroenterologist opined that the Veteran's hepatitis C was at least as likely as not caused by or a result of the Veteran's reported blood transfusion during his period of service.  The gastroenterologist explained that the Veteran was injured during his service and required a blood transfusion, which was the most likely source of his hepatitis C.  

The Veteran testified before the Board at a travel board hearing in July 2011.  Testimony revealed that the Veteran was first diagnosed with hepatitis C in the early to mid 1990s by a private physician.  The Veteran testified that he was assaulted at a unit party during service by an Air Force servicemember who kicked him in the face and crushed his left orbit.  He reported that he was transported to Jackson Memorial Hospital because the hospital at the Air Force base was not capable of reconstructing his face and putting his eye back.  He stated that while at Jackson Memorial Hospital that night, he observed that he was getting a blood transfusion.  He maintained that another possible way he had gotten exposed to the hepatitis C virus was when he received gun vaccinations in September 1961 at Fort Jackson.  He testified that he lined up with other men and that the same gun was used to vaccinate all of them.  He also reported that he had engaged in unprotected sex during service.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place less probative value on the January 2002 private medical opinion and the September 2008 VA medical opinion.  The January 2002 private physician noted that the Veteran had a history of intravenous drug abuse and multiple blood transfusions but opined that the probable mode of hepatitis C infection was intravenous drug use.  The Board finds that the January 2002 medical opinion is not supported by adequate rationale, as the physician did not explain why he thought that the probable mode of hepatitis C was intravenous drug use rather than a blood transfusion.  If the examiner does not provide a rationale for the opinion, this weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The September 2008 VA examiner stated that he was unable to attribute the Veteran's hepatitis C to events that occurred during service without resorting to speculation because although the Veteran reported receiving a transfusion during his first surgery after being assaulted in service, there were no operative reports to review from Jackson Memorial Hospital.  Because the VA examiner was unable to provide any opinion on the etiology of the Veteran's hepatitis C without resorting to speculation, that examination amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Additionally, the Board finds that in rendering the opinion, the September 2008 VA examiner failed to consider the Veteran's lay statements regarding in-service exposure to his disease from a blood transfusion and instead stated that there were no operative reports to review from Jackson Memorial Hospital.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

The Board instead assigns greater weight to the April 2011 private medical opinion relating the Veteran's hepatitis C to his period of active service.  In placing greater weight on the April 2011 medical opinion, the Board notes that in rendering the opinion, the Veteran's treating private physician explained that the Veteran's injury in service had required a blood transfusion, which was the most likely source of the hepatitis C exposure.  The Board therefore finds that the opinion is probative and persuasive based on the physician's familiarity with the Veteran's medical history, adequate rationale, and consideration of the Veteran's lay statements in regards to his disability.

Because the evidence shows that the Veteran's hepatitis C was at least as likely as not related to his period of service, the Board finds that service connection hepatitis C is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for hepatitis C is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


